                      Case 1:12-cr-01563-WJ Document 104 Filed 05/27/21 Page 1 of 3

NM Local – Order Regarding Motion for Compassionate Release (Rev. 04/20)                                               Page 1 of 3



                                         UNITED STATES DISTRICT COURT
                                                                   for the
                                                          District of New Mexico

               UNITED STATES OF AMERICA                                    ORDER ON MOTION FOR
                                                                           REDUCTION IN SENTENCE UNDER
                                                                           18 U.S.C. § 3582(c)(1)(A)
                                    V.                                     (COMPASSIONATE RELEASE)

               ARCHIE J. MANZANARES                                        Case No.:    1:12-CR-01563-1-WJ

Date of Original Judgment:         07/03/2013                              USM No:      67552-051
Date of Previous Amended Judgment: Select Date.                            Defendant’s Attorney:    Samuel Weiss
(Use of Date of Last Amended Judgment if Any)


        Upon motion of ☒ the defendant              ☐ the Director of the Bureau of Prisons for a reduction in sentence
pursuant to 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors set forth in 18 U.S.C. § 3553(a) and
the applicable policy statements issued by the Sentencing Commission to the extent they are relevant to whether a
reduction is warranted (as, if so, the amount of the reduction),

IT IS ORDERED that the motion is:
☐     GRANTED

                                                               IMPRISONMENT

      ☐     The defendant’s previously imposed sentence of imprisonment of                          s              is reduced to
                                             ; or
      ☐     Time Served:
             ☐      The defendant is to remain in Bureau of Prisons custody until the defendant’s residence can be verified
                    or a release plan can be developed. Additional custody shall not exceed                    days unless
                    extended by the Court, or
             ☐      An appropriate release plan is in place and the defendant shall be released immediately.

                                                          SUPERVISED RELEASE

      ☐     The defendant’s term of supervised release is unchanged.
      ☐     The defendant’s term of supervised release is changed from                                  to                       .
      ☐     The defendant’s conditions of supervised release are unchanged.
      ☐     The defendant’s conditions of supervised release are modified as follows:
                      Case 1:12-cr-01563-WJ Document 104 Filed 05/27/21 Page 2 of 3

NM Local – Order Regarding Motion for Compassionate Release (Rev. 04/20)                                          Page 2 of 3




☐     DEFERRED pending supplemental briefing and/or hearing. The court DIRECTS the United States Attorney to
      file a response on or before Select Date          , along with all Bureau of Prisons records [medical, institutional,
      administrative] supporting the approval or denial of this motion.
☒     DENIED after complete review of the motion on the merits.
      ☒ FACTORS CONSIDERED (Optional)

      Defendant, a 51-year-old inmate housed at a Bureau of Prisons (“BOP”) facility in Terre Haute, Indiana, seeks
      compassionate release under 18 U.S.C. § 3582(c)(1)(A), arguing that the ongoing COVID-19 pandemic,
      conditions present at BOP facilities, and his medical conditions constitute extraordinary and compelling reasons
      that warrant compassionate release.

      The Government objects, arguing that Defendant has failed to establish extraordinary and compelling reasons
      warranting a reduction in his sentence. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)
      (“[D]efendant, as the § 3582(c)(2) movant, bears the burden of establishing” eligibility); United States v.
      Greenhut, No. 18-CR-48-CAS, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (a defendant bears the burden of
      establishing entitlement to sentencing reduction). The Government makes a partial concession that “Defendant
      may have exhausted his administrative remedies within the meaning of the statute.” Doc. 103 at 7.

      Here, the Government submits documentation that Defendant filed a request with the warden of his facility on July
      31, 2020. See Doc. 103-7. This request was denied on September 24, 2020, more than 30 days after it was received
      by the warden. See Doc. 103-8. Per the plain language of 18 U.S.C. § 3582(c)(1), this earlier “lapse” of 30 appears
      to take priority over the BOP’s later denial. The Court assumes without deciding that Defendant has fully
      exhausted his administrative remedies as required by the statute, and thus it reviews Defendant’s request on the
      merits.

      In order to grant a defendant’s compassionate release motion, the Court must first engage in a three step process
      under § 3582(c)(1)(A), whereby the Court (1) finds that extraordinary and compelling reasons warrant a sentence
      reduction; (2) finds that such a reduction is consistent with applicable policy statements issued by the Sentencing
      Commission; and (3) considers the factors set forth in § 3553(a), to the extent that they are applicable. 18 U.S.C.
      §3582(c)(1)(A)(i) & (ii); see also United States v. Maumau, ___ F.3d ___, 2021 WL 1217855, at *7 (10th Cir.
      Apr. 1, 2021) (adopting the statutory test put forth in United States v. Jones, 980 F.3d 1098 (6th Cir. 2020));
      United States v. McGee, ___ F.3d ___, 2021 WL 1168980 at *5. (10th Cir. Mar. 29, 2021) (same). All three steps
      must be satisfied when a court orders compassionate release, but in instances in which the court denies a motion, it
      does not need to address all three steps. McGee, 2021 WL 1168980 at *6 (citing United States v. Elias, 984 F.3d
      516, 519 (6th Cir. 2021)).

      Defendant urges the Court to make a finding that the following circumstances, whether considered together or
      independently, are “extraordinary and compelling” reasons: (a) Defendant’s ongoing struggles with asthma,
      hypertension, deep vein thrombosis, peripheral vascular disorder, and obesity and (b) the global COVID-19
      pandemic and the BOP’s inadequate policies and practices to curtail outbreaks of the virus among inmates. The
      Court will first address Defendant’s medical infirmities independently and then will examine how these conditions
      affect Defendant in light of the COVID-19 pandemic. The Court declines Defendant’s invitation to make a finding
      that the mere existence of the COVID-19 pandemic independently creates an extraordinary and compelling reason.
      See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

      Defendant’s medical records from 2018 to this year indicate that Defendant has been receiving good health care at
      his facility, including medical, dental, and optical care. See Docs. 103-3, 103-4, 103-5, and 103-6. These records
      show that Defendant has consistently received treatment and medication for the above-listed medical conditions.
      See Docs. 103-3 at 5, 257 & 103-6 at 29 (deep vein thrombosis); Docs. 103-3 at 5, 116, 189 & 103-6 at 27, 29, 30
      (peripheral vascular disorder); Docs. 103-3 at 21, 59, 60, 111, 113, 115, 134, 135, 189 & 103-6 at 29, 30 (asthma);
                      Case 1:12-cr-01563-WJ Document 104 Filed 05/27/21 Page 3 of 3

NM Local – Order Regarding Motion for Compassionate Release (Rev. 04/20)                                             Page 3 of 3


      Docs. 103-3 at 59, 60, 111, 115, 117, 135, 189 & 103-6 at 30 (hypertension). As such, the Court finds that these
      conditions alone do not create extraordinary and compelling reasons.

      The Court will next address Defendant’s conditions as they relate to the COVID-19 pandemic, the severity of
      which is thankfully decreasing as more individuals in the United States, including Defendant, are being vaccinated
      against the virus. Defendant argues that his conditions put him at an increased risk of severe illness from the
      COVID-19 virus. He references the Centers for Disease Control and Preventions (“CDC”) website, which keeps
      track of illnesses and conditions that elevate an individual’s risk, and cites five cases in which other district courts
      from around the country granted compassionate release to inmates diagnosed with at least one of Defendant’s
      conditions. Doc. 100 at 30–31. The Court notes that all cited to grants of compassionate release are from 2020,
      before the BOP had broad access to immunization options for its inmate population. Defendant further argues that
      his vulnerability is increased by the BOP’s inability to put in place necessary safety precaution. Again, the Court
      notes that virtually all of the materials cited to for this argument were produced over a year ago. See Doc. 100 at
      31–4. Since the spring of 2020, the BOP, along with the rest of the country, has learned more about how this virus
      spreads and implemented more effective procedures and precautions accordingly. The BOP website shows that
      during the course of the pandemic Terre Haute USP experienced 2 inmate COVID-19 deaths and 705 inmates
      recovered from the virus. See BOP, “COVID-19 Cases,” https://www.bop.gov/coronavirus/ (last updated May 26,
      2021) (last visited May 27, 2021). As of May 26, 2021, Terre Haute USP reports no current cases of inmates
      testing positive for COVID-19. Id.

      The Government urges the Court to consider Defendant’s risk for serious complications or even death from
      COVID-19 in the context of his recent experiences with the virus. Defendant’s medical records show that he tested
      positive for Covid-19 on August 27, 2020. Doc. 103-5 at 194. Defendant received his first dose of the COVID-19
      Pfizer-BioNTech immunization on December 30, 2020 and his second dose on January 19, 2021. Docs. 103-5 at
      175 & 103-6 at 73. Defense counsel, relying on older medical records filed by the Government on November 17,
      2020, argues that Defendant’s recovery from his August 2020 infection is not dispositive as Defendant “may
      remain at risk for reinfection.” Doc. 100 at 44-47. Of course, this argument does not take into account Defendant’s
      current status as a fully vaccinated individual, which significantly reduces his risk for infection and severe illness
      caused by breakthrough infection. See CDC, “COVID-19 Vaccines,” https://www.cdc.gov/coronavirus/2019-
      ncov/vaccines/effectiveness/work.html (last updated May 20, 2021) (last visited May 27, 2021). This Court agrees
      with United States District Judge Thomas L. Ludington’s finding in United States v. Smith that “absent some shift
      in the scientific consensus, Defendant’s vaccination against COVID-19 precludes the argument that his
      susceptibility to the disease is ‘extraordinary and compelling’ for purposes of § 3582(c)(1)(A).” No. 17-CR-
      20753, 2021 WL 364636, at *2 (E.D. Mich. Feb. 3, 2021). Accordingly, this Court cannot make the
      required finding that extraordinary and compelling reasons warrant a reduction in Defendant’s sentence.

      Therefore, Defendant’s motion for compassionate release is hereby DENIED on the merits.

      ☐     DENIED WITHOUT PREJUDICE because the defendant has neither exhausted all administrative rights to
            appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf; nor have 30 days lapsed
            since the receipt of such a request by the Warden.


IT IS SO ORDERED.

Order Date:               05/27/2021
                                                                           WILLIAM P. JOHNSON
                                                                           Chief United States District Judge
